DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cured ink of nanoparticles and the filament (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  the disclosure fails to disclose a cured ink of nanoparticles and a filament.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 2015/0348865; hereinafter Vincent) in view of Awano et al. (Carbon Nanotubes for VLSI: Interconnect and Transistor Applications’- 2010, Proceedings of the IEEE, Vol. 98, No. 12, pp. 2015-2031; hereinafter Awano) (IDS filed on 5/10/2021).
Regarding claim 1, Vincent discloses a device comprising: 
an integrated circuit (labeled fig. 12) that includes: 
a substrate (labeled fig. 12); and 
an interconnect (labeled fig. 12) disposed on a first surface (e.g. bottom surface of the substrate in labeled fig. 12) of the substrate (labeled fig. 12); 
a chip carrier (labeled fig. 12) disposed the interconnect; 
encapsulation material (labeled fig. 12) disposed on a second surface of the substrate (e.g. an upper surface of the substrate in labeled fig. 12) that is opposite the first surface; and 
a thermal conduit (labeled fig. 12) extending through the encapsulating material 160 and coupled to the second surface of the substrate (labeled fig. 12).

    PNG
    media_image1.png
    403
    839
    media_image1.png
    Greyscale


Vincent does not disclose a cured ink of nanoparticles that extends through the thermal conduit and has a recess defined therein; and a filament disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles.
However, Awano discloses a device comprising: a cured ink of nanoparticles (e.g. carbon nanotubes) (labeled fig. 8) that extends through the thermal conduit (e.g. carbon nanotubes for VLSI: Interconnect [title], fig. 8) and has a recess (labeled fig. 8) defined therein; and a filament (labeled fig. 8) disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles (e.g. the filament has long rods disposed in the recess of the cured ink of nanoparticles in labeled fig. 8).

    PNG
    media_image2.png
    353
    568
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Vincent by having a cured ink of nanoparticles that extends through the thermal conduit and has a recess defined therein; and a filament disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles, as taught by Awano, in order to increase the device functionality for the device structure.
	Regarding claim 2, Vincent discloses that the encapsulation material (labeled fig. 12) includes: a top surface disposed away from the integrated circuit (labeled fig. 12); and a side surface that extends from the integrated circuit to the top surface (fig. 12); and the thermal conduit (labeled fig. 12) extends along an entirety of the side surface (fig. 12).  Awano discloses a device comprising: a cured ink of nanoparticles (labeled fig. 8) that extends through the thermal conduit (e.g. carbon nanotubes for VLSI: Interconnect [title], fig. 8).  Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Vincent by having a cured ink of nanoparticles that extends through the thermal conduit, as taught by Awano, in order to increase the device functionality for the device structure.
Regarding claim 3, Vincent discloses that the thermal conduit extends above the top surface of the encapsulation material (labeled fig. 12).  Awano discloses a device comprising: a cured ink of nanoparticles (labeled fig. 8) that extends through the thermal conduit (e.g. carbon nanotubes for VLSI: Interconnect [title], fig. 8).
Regarding claim 4, Vincent discloses the thermal conduit and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a temperature measurement structure coupled to the thermal conduit.
Regarding claim 5, Vincent discloses the device further comprising a heat sink (labeled fig. 12) coupled to the thermal conduit (labeled fig. 12).
Regarding claim 7, Awano discloses that wherein the cured ink of nanoparticles (labeled fig. 8) includes nanoparticles of a material selected from a group consisting of: carbon nanotubes (page 5).
Regarding claim 10, Awano discloses that wherein the cured ink of nanoparticles (labeled fig. 8) is substantially free of any organic binder material.
Regarding claim 11, Awano discloses that wherein the cured ink of nanoparticles (labeled fig. 8) includes primarily nanoparticles (fig. 8).
Regarding claim 12, Awano discloses that wherein the filament (labeled fig. 8) includes primarily nanoparticles (fig. 8).
Regarding claim 13, Vincent discloses a device comprising:
an integrated circuit (labeled fig. 12); and
a thermal conduit (labeled fig. 12) disposed on the integrated circuit that includes:
a first portion (e.g. a base portion of the thermal conduit in labeled fig. 12); and opposing side portions (fig. 12) that extend from the first portion (fig. 12).
Vincent does not disclose a cured ink of nanoparticles that includes: a first portion; and opposing side portions that extend from the first portion such that a recess is defined in the cured ink of nanoparticles; and a filament disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles.
However, Awano discloses a device comprising: a cured ink of nanoparticles (labeled fig. 8) that includes: a first portion (e.g. a base portion under the recess in labeled fig. 8); and opposing side portions (fig. 8) that extend from the first portion such that a recess (labeled fig. 8) is defined in the cured ink of nanoparticles; and a filament (labeled fig. 8) disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles. (e.g. the filament has long rods disposed in the recess of the cured ink of nanoparticles in labeled fig. 8).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Vincent by having the cured ink of nanoparticles that includes: a first portion; and opposing side portions that extend from the first portion such that a recess is defined in the cured ink of nanoparticles; and a filament disposed in the recess in the cured ink of nanoparticles, wherein the filament has a different composition than the cured ink of nanoparticles, as taught by Awano, in order to increase the device functionality for the device structure.
Regarding claim 14, Vincent discloses the integrated circuit (labeled fig. 12) includes: a substrate (labeled fig. 12) that includes a top surface and a bottom surface opposite the top surface; and an interconnect (labeled fig. 12) disposed on the top surface of the substrate; and the thermal conduit (labeled fig. 12) is disposed on and physically contacts the bottom surface of the substrate (labeled fig. 12).
Regarding claim 15, Vincent discloses that an encapsulating material (labeled fig. 12) disposed on the integrated circuit, wherein the thermal conduit extends through the encapsulating material (labeled fig. 12).
Regarding claim 16, Vincent discloses that the thermal conduit (labeled fig. 12) extends above the encapsulating material (labeled fig. 12).
Regarding claim 18, Awano discloses that wherein the cured ink of nanoparticles (labeled fig. 8) includes nanoparticles of a material selected from a group consisting of: carbon nanotubes (page 5).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 2015/0348865; hereinafter Vincent) in view of Awano et al. (Carbon Nanotubes for VLSI: Interconnect and Transistor Applications’- 2010, Proceedings of the IEEE, Vol. 98, No. 12, pp. 2015-2031) (IDS filed on 8/17/2022) as applied to claims 1-5, 7, 10-16, 18, and further in view of Szunerits et al. (“Diamond Nanowires: A Novel Platform for Electrochemistry and Matrix-Free Mass Spectrometry”; Sensors; ISSN 1424-8220; www.mdpi.com/journal/sensors; April 19, 2015; Published: May 27, 2015; pp. 12573-12593) (IDS filed on 8/17/2022).
Regarding claims 6 and 17, as discussed in details above, Vincent as modified by Awano substantially discloses all the limitation as claimed above except for the cured ink of nanoparticles includes nanoparticles of a material selected from a group consisting of: diamond (Title, Introduction).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Vincent and Awano by having the cured ink of nanoparticles includes nanoparticles of a material selected from a group consisting of: diamond, as taught by Szunerits, in order to provide a suitable material for the device.

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. 2015/0348865; hereinafter Vincent) in view of Awano et al. (Carbon Nanotubes for VLSI: Interconnect and Transistor Applications’ -2010, Proceedings of the IEEE, Vol. 98, No. 12, pp. 2015-2031, hereinafter Awano) (IDS filed 8/30/2017) as applied to claims 1-5, 7, 10-16, 18, and further in view of Erdemir et al. (U.S. 2015/0166921; hereinafter Erdemir).
	Regarding claims 8 and 19, as discussed in details above, Vincent as modified by Awano substantially discloses all the limitation as claimed above except for nanoparticles includes a material selected from a group consisting of: nickel.
	However, Erdemir discloses a device comprising: a cohered nanoparticle film (fig. 1b) or the nanoparticle material (fig. 1b) includes nanoparticles 14 including a metal selected from the group consisting of nickel (fig. 1b, ¶0017).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the thermal conduit of Vincent in view of Awano by having the cohered nanoparticle film or the nanoparticle material includes nanoparticles having the metal selected from the group consisting of nickel and a layer of graphitic material on the cohered nanoparticle film, as taught by Erdemir, in order to provide better thermal conductivity of the structure.

	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (U.S. 2015/0348865; hereinafter Vincent) in view of Awano et al. (Carbon Nanotubes for VLSI: Interconnect and Transistor Applications’ -2010, Proceedings of the IEEE, Vol. 98, No. 12, pp. 2015-2031, hereinafter Awano) (IDS filed 8/30/2017) as applied to claims 1-5, 7, 10-16, 18, and further in view of Zobl et al. (US 9434003; hereinafter Zobl).
	Regarding claims 9 and 20, as discussed in details above, Vincent as modified by Awano substantially discloses all the limitation as claimed above except for wherein the filament includes graphite.
However, Zobl discloses a device comprising: the filament includes graphite (column 1, lines 65+ to column 2, line 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Vincent and Awano by having the filament includes graphite, as taught by Zobl, in order to improve an efficiency of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894